Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon certain questions under the Constitution of the United States, viz.: Appellants contended that the New York City Hospital Code provisions dealing with proprietary hospitals involved an unconstitutional delegation of legislative power in violation of section 1 of article I of the Constitution of the United States and of the Ninth, Tenth ¡and Fourteenth Amendments to said Constitution. Appellant Ferrante also contended that the qualifications prescribed in the revised New York City Hospital Code for surgeons prac*805ticing in proprietary hospitals deprived him of the right to due process of law and equal protection of the laws under the Fourteenth Amendment; violated the provisions of the Ninth Amendment with respect to rights retained by the People, and constituted cruel and unusual punishment under the Eighth and Fourteenth Amendments. The Court of Appeals passed upon such questions and held that there was no violation of the constitutional rights of any of the appellants. [See 17 N Y 2d 616.]